Citation Nr: 0828361	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to September 16, 2004.

2.  Entitlement to an initial rating higher than 70 percent 
for PTSD from 
September 16, 2004. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted, in pertinent part, 
the 
veteran's claim of service connection for PTSD, assigning a 
50 percent rating effective August 2001.  The veteran filed a 
timely substantive appeal with respect to the initial rating 
for PTSD.  That issue is now properly before the Board for 
appellate consideration.  

The TDIU issue, however, is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


FINDINGS OF FACT

1.  For the period prior to September 16, 2004, the veteran's 
PTSD was manifested by, at worst, occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships. 

2.  From September 16, 2004, the veteran's PTSD was 
manifested by marked occupational and social impairment, near 
continuous depression, impaired impulse control, difficulty 
in adapting to stressful circumstances (including work), and 
inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 50 percent for PTSD for the period prior to September 
16, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2007).  

2.  The criteria were met for an initial disability rating of 
70 percent, but not higher, for PTSD for the period beginning 
September 16, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's current claim arises from his disagreement with 
the initial evaluation for PTSD following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Statements from his former employer and co-workers have been 
obtained.  He has also been afforded VA examinations 
pertinent to his PTSD claim.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
The veteran has pointed to no other pertinent evidence which 
has not been obtained.  Consequently, the Board will proceed 
to adjudicate the following issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the December 2003 rating action, the 
RO granted service connection for PTSD (50 percent, effective 
from August 29, 2001).  As the present appeal arises from an 
initial rating decision which, in essence, established 
service connection and assigned an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).    A GAF score of 61 
to 70 is reflective of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
from 31 to 40 indicates some impairment in reality testing or 
communication OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and was 
unable to work).  See Cathell v. Brown, 5 Vet. App. 539 
(1996).  

Post-traumatic Stress Disorder, Currently Evaluated at 50 
Percent 

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 50 percent rating.  The veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

The Board has reviewed the veteran's VA treatment records and 
clinical notes from 2001 to 2005, including the most recent 
January 2006 VA examination.  The symptoms for this time 
period consistently reflected depression, low energy, 
anxiety, and irritability.  There were also complaints of 
impaired anger control, nightmares, and occasional 
flashbacks.  The veteran reported an inability to deal with 
work related stress and a significant history of alcohol 
abuse.  Pertinent findings for this time period also 
reflected an alert, responsive, well-groomed veteran, with 
logical thought processes and appropriate affect.  No 
suicidal or homicidal ideations were reported.  Delusions and 
hallucinations were absent.  He had no significant history of 
assaultiveness, and was not found to be a danger to himself 
or others.  The veteran's GAF scores for this period of time 
ranged from 37 to 60.  

In November 2003, a VA examiner assigned a GAF score of 51, 
which reflects some "moderate" symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV; Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Pertinent symptomatology at that time again 
reflected irritability, sleep disturbances, recurrent 
thoughts of combat, occasional outbursts of anger triggered 
by stressful situations, and impaired impulse control with 
respect to his alcohol consumption.  The examiner noted that 
the veteran's rate and flow of speech was slow and illogical 
at times, but he was able to overcome that.  Depression and 
anxiety were also reported. 

This examination also reflected that the veteran was 
cooperative, with good eye contact and normal interaction.  
He was noted as having the mental capacity to perform the 
typical activities of daily living, and the ability to manage 
his own financial affairs.  No hallucinations, delusions, 
misinterpretations, or any other psychotic material were 
elicited.  He was oriented to person, place, and time. 
Obsessive or ritualistic behaviors were also absent.  He had 
no suicidal or homicidal plans or ideations.  The examiner 
further noted that the veteran's employment history was 
"fair" in as much as he was able to hold a position in the 
Army National Guard for a long enough period of time to 
retire.  

Clinical psychiatry notes from March 2004 to May 2004 
assigned the veteran GAF scores ranging from a low of 50 to a 
high of 60.  A GAF score of 50 reflects some "serious" 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See DSM-IV.  The psychologist noted 
several on-going stressors including, conflicts with his 
father, dissatisfaction with his job, and substance abuse.  
The veteran's mood was again noted as depressed.  He 
continued to feel angry and irritable and experienced 
occasional flashbacks.    

However, the clinical notes also reflected a cooperative, 
pleasant, well-dressed veteran, who was goal directed and 
logical in thought content.  Hallucinations, delusions, and 
suicidal/homicidal ideations were absent.  Interests and 
social interactions were improving.  He was increasingly 
upbeat and positive.  He enjoyed group therapy and felt that 
it was helping him.  Notably, the veteran decided to quit his 
job as a real estate agent during this time.  He reported 
feeling "extremely pleased with this decision," and was 
looking forward to embarking on a mission to discover what 
made him happy.  He stated that he was again engaging in 
recreational activities, such as boating and fishing.  

After considering the foregoing clinical records and 
symptomatology for this time period, the Board finds that 
while some occupational impairment and difficultly in 
maintaining effective social relationships was demonstrated, 
the PTSD had not been manifested by such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  The findings listed 
in the paragraph above do not show that the veteran's PTSD 
more nearly approximated a 70 percent or higher rating under 
the current criteria.  Most notably, perhaps, the veteran was 
still gainfully employed during this term.  Therefore, the 
Board finds that, prior to September 16, 2004, the veteran's 
PTSD more nearly approximated a 50 percent rating.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

Post Traumatic Stress Disorder, Effective September 16, 2004, 
Evaluated at 70 Percent

Beginning on September 16, 2004, however, the veteran was 
assigned a GAF score of 37, which reflects some "major" 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work). See 
DSM-IV.  As previously noted, the veteran decided to quit his 
job during this time.  He stated that he was no longer 
interested in working as a realtor because he found it too 
stressful to interact with customers.  Although his 
relationship with his mother was without conflict, he 
continued to report difficulties communicating with his 
father.  He also cited relationship problems with his 
girlfriend with whom he had just recently purchased a house.  
He reported erratic behavior, including incidents where he 
was on the verge of causing physical harm to others.  He 
stated that his alcohol consumption increased due to these 
particular relationship stressors.  He continued to display 
symptoms of major depression, and his mood was agitated and 
dysphonic.  

Throughout the remainder of 2005, clinical notes showed 
consistent GAF scores of 55.  The veteran attended group 
psychotherapy and focused mostly on his PTSD issues and 
relationships.  He continued to report feelings of 
depression, and hopelessness.  

At the most recent VA examination, in January 2006, the 
veteran was assigned a GAF score of 45.  The pertinent 
symptomatology at that time reflected difficulties sleeping, 
occasional nightmares, a recent history of alcohol use, and 
incidents involving physical aggression with his father.  The 
examiner noted that his recent and immediate memory were 
slightly impaired.  The veteran reported a loss of interest 
in recreational activities.  He also stated that he had 
decided to quit his real estate job because he was unable to 
manage his irritability while working with others.  The 
examiner concurred that the veteran's current state of 
unemployment was probably due to the effects of his PTSD.  
The evaluation also revealed that the veteran's PTSD would 
significantly limit his ability to maintain long-term 
employment.  Notably, the examiner opined that his 
difficulties with concentration and efficiency would likely 
limit his ability to work in most work settings that involved 
interpersonal interaction and the completion of complex 
tasks.  Given this clinical evidence of limited employability 
and function, the veteran's present disability is clearly 
marked by significant occupational and social impairment, 
which is more nearly approximated by the next higher rating 
criteria.  

The Board has also carefully considered the statements 
recently submitted by the veteran's former employer and co-
worker, as well as statements from the veteran himself.  
Indeed, his former employer stated that the veteran was 
"unable to cope with the many problems" associated with the 
real estate business.  As a result, she gave him the rest of 
the year off, effective August 2005 (See Employer Statement 
from E. Foffel, October 2005).  Similarly, a former co-worker 
stated that the veteran became extremely agitated whenever he 
had the least bit of stress, and that customers made him 
nervous because he was overly concerned with doing a good 
job. (See Letter from P. Smith, October 2005).  The veteran 
himself has made it clear that he cannot deal with the 
stressors involved with being a real estate agent (See 
Veteran Statement, November 2004).  

After considering the foregoing, the Board finds that the 
veteran's PTSD, as of September 16, 2004, has been manifested 
by such symptoms as near-continuous depression affecting his 
ability to function and work appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and difficulty in adapting to 
stressful circumstances (particularly at work).  As there is 
no evidence of total occupational and social impairment, the 
veteran's PTSD is most nearly approximated by a 70 percent 
evaluation, but no higher.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

In sum, the Board finds that, for the period prior to 
September 16, 2004, the veteran's PTSD most nearly 
approximated a 50 percent rating, 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).  In light of the assigned 
GAF score of 37, and after resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
psychiatric impairment due to PTSD is equivalent to that 
required for a 70 percent rating.  Accordingly, a 70 percent 
rating is warranted for PTSD from September 16, 2004.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, except as noted otherwise, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating higher than 50 percent for 
post traumatic stress disorder for the period prior to 
September 16, 2004, is denied.

Entitlement to an initial 70 percent rating, but not higher, 
for post traumatic stress disorder effective September 16, 
2004, is granted subject to the laws and regulations 
governing the award of monetary benefits.

REMAND

In November 2005, the veteran expressed disagreement with the 
RO's February 2005 rating decision, which denied his claim 
for entitlement to individual unemployability.  The veteran's 
notice of disagreement effectively initiated the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  However, as no Statement of the Case appears to have 
been issued with respect to this issue, the claim remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action by the RO.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26; see also Manlincon v. West, 12 Vet. App. 
238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
individual unemployability, and including 
citation to all relevant law and 
regulation pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If a 
substantive appeal is filed, subject to 
current appellate procedures, the claim 
for entitlement to individual 
unemployability should be returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


